Case: 21-11129     Document: 00516288826         Page: 1     Date Filed: 04/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 21, 2022
                                  No. 21-11129
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Regis Storm Ervin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:21-CR-171-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Regis Storm Ervin was sentenced to 12 months and one day of
   imprisonment after he pleaded true to violating certain terms of the
   supervised release imposed following his 2019 drug conspiracy conviction.
   On appeal, he challenges the constitutionality of 18 U.S.C. § 3583(g), which


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11129       Document: 00516288826               Page: 2   Date Filed: 04/21/2022




                                          No. 21-11129


   mandates revocation of supervised release and a term of imprisonment for
   any offender who violates certain conditions of supervised release, including
   possessing a controlled substance.
          Relying on United States v. Haymond, 139 S. Ct. 2369 (2019), Ervin
   contends that § 3583(g) is unconstitutional because it requires revocation of
   a term of supervised release and imposition of a term of imprisonment
   without affording the defendant the constitutionally guaranteed right to a
   jury trial. He concedes that his challenge is foreclosed under United States v.
   Garner, 969 F.3d 550 (5th Cir. 2020), cert. denied, 141 S. Ct. 1439 (2021), and
   raises the issue to preserve it for further review. The Government has filed
   an unopposed motion for summary affirmance and, alternatively, for an
   extension of time to file its brief.
          In Garner, we rejected the argument that Ervin has advanced and held
   that § 3583(g) is not unconstitutional under Haymond. See Garner, 969 F.3d
   at 551-53. Thus, Ervin’s sole argument on appeal is foreclosed. Accordingly,
   the Government’s motion for summary affirmance is GRANTED, its
   alternative motion for extension of time is DENIED, and the judgment of
   the district court is AFFIRMED. See Groendyke Transp., Inc. v. Davis, 406
   F.2d 1158, 1162 (5th Cir. 1969).




                                               2